Citation Nr: 1430105	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-10 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a brain injury.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION


The Veteran had active military service from November 1979 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case was previously before the Board in November 2013 when it was remanded for further development.  Specifically, the Board instructed that Social Security Administration records relating to the Veteran's eligibility for disability benefits be obtained.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Residuals of a brain injury did not manifest in active service; and any current residuals of a brain injury are not otherwise etiologically related to such service.


CONCLUSION OF LAW

Residuals of a brain injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through an October 2009 notice letter sent to the Veteran that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied. 

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2013).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is no indication that the claimed disability is etiologically related to anything in service.  The Veteran's conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As the elements of McLendon have not been met, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For disabilities that are not listed under 38 C.F.R. § 3.309(a), including the disability at issue in the instant case, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, service connection may not be established in the instant case simply by a showing of continuity of symptomatology.  Id.

The Veteran asserts service connection for residuals of a brain injury is warranted on a direct basis due to an in-service injury.  While the evidence reveals that the Veteran currently suffers from psychotic disorder not otherwise specified (NOS), the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.

Service treatment records contain no indication of an in-service head or brain injury.  See Service Treatment Records.  Significantly, two Reports of Medical Examination conducted on Veteran's reenlistment and service separation and dated September 1979 and September 1980, respectively, note a normal clinical evaluation for neurologic and psychiatric conditions as well as of the head, face, neck, and scalp.  Furthermore, the Veteran completed two Reports of Medical History, one at enlistment and one a service separation, neither indicates any head or brain injury or residuals thereof.  Therefore, the Board finds the Veteran did not suffer a brain injury in service and the Veteran did not have a preexisting brain injury that could be aggravated by service.

Post-service medical evidence of possible residuals of a brain injury is first documented by a May 1999 state mental health facility discharge summary.  The discharge summary indicates the Veteran was admitted as the result of a Criminal Temporary Detention Order following his arrest for refusing to leave a restaurant.   At the time of his arrest the Veteran was exhibiting symptoms of paranoia, delusions, disorientation, poor self-care, bizarre behavior, appetite disturbance, sleep disturbance, and flight of ideas.  The Veteran remained under the state mental health facility's care for approximately a week.  The final diagnosis at discharge was psychotic disorder NOS.  The Board notes this is approximately 18 years following the Veteran's separation from active service.  This lapse in time between service and the first treatment and diagnosis of a possible residual of a brain injury weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

When disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  The record contains a current diagnosis of psychotic disorder NOS.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and Veteran's active duty service.

While the evidence reveals that the Veteran currently suffers from psychotic disorder NOS, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his active service or any incident or disorder incurred therein.  None of the examiners who provided a diagnosis of psychotic disorder NOS link the Veteran's condition to any in-service event or injury.  See May 1999 Discharge Summary, June 1999 Piedmont Community Services Psychiatric Evaluation, March 2006 Virginia Department of Rehabilitative Service Psychology Report.  Further, there is no evidence of record of any other diagnosis a physician has link to a brain injury.  As such, the Board finds the Veteran current psychotic disorder NOS is not related to active service.

The Board acknowledges the Veteran's assertions that he is suffering the residuals of a brain injury.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., pain, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of a brain injury or residuals thereof during active duty service.  Further, the Board finds the only current diagnosis is psychotic disorder NOS.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the appellant's current psychotic disorder NOS and his period of active duty service.  The preponderance of the evidence is against this aspect of the appellant's claim.  The appellant has produced no competent evidence or medical opinion in support of his claim.  Finally, the length of time between his separation from active service and first diagnosis and treatment weighs against granting the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a brain injury.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a brain injury is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


